           Case 1:18-cv-08529-JMF Document 92 Filed 07/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
KEITH DREW,                                                            :
                                                                       :
                                    Plaintiff,                         :   18-CV-8529 (JMF) (SN)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
CITY OF NEW YORK, et al.,                                              :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        In light of the circumstances surrounding COVID-19, the Court will not hold the
upcoming conference in this case in person. ECF No. 74. In the City’s status letter due July 23,
2020, see ECF Nos. 74, 88, the City should indicate whether they can do without a conference
altogether, after conferring, to the extent possible, with Plaintiff.

        After reviewing the City’s status letter, the Court will issue an order indicating whether
the conference is cancelled and addressing any other relevant deadlines and information. If a
conference is held, it will be by telephone, albeit perhaps at a different time. To that end, if
counsel believe that a conference would be appropriate, they should indicate in their joint status
letter dates and times during the week of the currently scheduled conference that they would be
available for a telephone conference. In either case, counsel should review and comply with the
Court’s Emergency Individual Rules and Practices in Light of COVID-19, available at
https://nysd.uscourts.gov/hon-jesse-m-furman.

        Within two days of the date of this Order, counsel for the City shall mail a copy of this
Order to Plaintiff and file proof of such service on ECF. If counsel is unable to complete this
mailing as a result of COVID-19 and related disruptions, counsel shall promptly notify the Court
by letter filed on ECF

        SO ORDERED.

Dated: July 20, 2020                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
